Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.55 COMISION NACIONAL DEL MERCADO DE VALORES Paseo de la Castellana, 19 28046  Madrid  Madrid/Rome, 22 de octubre de 2007 Muy Sres. nuestros: Dear Sirs, En cumplimiento de lo dispuesto en el Pursuant to what it is established in Art. Art. 82 de la Ley 24/1988, de 28 de Julio, 82 of Law 24/1988, dated July 28, of the del Mercado de Valores, ACCIONA, S.A. Securities Market, ACCIONA, S.A. and y ENEL ENERGY EUROPE S.r.l ENEL ENERGY EUROPE S.r.l. report comunican lo siguiente the following INFORMACION RELEVANTE MATERIAL INFORMATION Con fecha de hoy se ha notificado por el The Ministry of Industry, Tourism and Ministerio de Industria, Turismo y Trade has notified today, the partial Comercio la estimación parcial del approval of the administrative appeal recurso de alzada interpuesto en su día por filed by ACCIONA, S.A. and ENEL ACCIONA, S.A. y ENEL ENERGY ENERGY EUROPE S.r.l. against certain EUROPE S.r.l contra la decisión del conditions imposed by Resolution of the Consejo de Administración de la Board of Directors of the National Energy Comisión Nacional de la Energía de fecha Commission dated July 4, 2007, (Relevant 4 de julio de 2007 (Hechos Relevantes Fact numbers 81914 of July 4 and 82792 número 81913 de 4 de julio y 82792 de 3 of August 3, 2007), by means of which de agosto de 2007), por la que se certain conditions were imposed against imponían determinadas condiciones a la the acquisition of the capital if ENDESA toma de participación en el capital social by the appellants. de ENDESA, S.A. por parte de los recurrentes. Tras esta decisión, la parte dispositiva de After todays decision, the dispositive part la resolución impugnada queda redactada of the Resolution will be as indicated in en los términos que figuran en el Anexo. the Annex Atentamente/Yours faithfully, ACCIONA, S.A. ENEL ENERGY EUROPE S.r.l. P.p. P.p. Annex RESOLVES To grant the authorisation requested by ACCIONA S.A. and ENEL ENERGY EUROPE S.r.l. for the acquisition of the shares in ENDESA S.A. that may result from the settlement of the PTO, by both ACCIONA S.A., (which may reach 25.01 per cent) and ENEL ENERGY EUROPE S.r.l., (which may eventually reach 74.99 per cent) and for the enforcement of the arrangements for joint control that consist of contributing shares towards the holding company in the terms of the AGREEMENT ON ENDESA SHARES. Concerning any other legal transaction, whether arising or not from the Agreement on ENDESA Shares executed between the ENEL Group (ENEL) and the ACCIONA Group (ACCIONA) on March 26, 2007, for which the prior approval of the CNE is required according to function fourteen of Additional Provision eleven, three, 1 of Act Nº 34/98, of October 7, 1998, because the transaction concerns shares in ENDESA, S.A or directly involves assets of the ENDESA Group (ENDESA), a new procedure for approval must be undertaken in the terms foreseen in said function. This authorisation is granted under the following conditions: ONE .- ACCIONA and ENEL shall keep ENDESA as an autonomous enterprise with full operational responsibility in complying with its business plan, and as the parent company of its group, keeping its own brand, registered office, Directors and effective management and decision-making centre in Spain. TWO .- The applicants must keep ENDESA duly capitalised. To that effect, the ENDESA Group must keep its debt service ratio through a net financial debt/EBITDA below 5.25, for a period of three years after taking control of ENDESA. The applicants must report on compliance with said ratio to the National Energy Commission on a quarterly basis. THREE .- ACCIONA and ENEL shall undertake and carry out, through the control they have over ENDESA, all the investments in regulated gas and electricity activities, for both transport and distribution, foreseen in: (1) the latest investment plans announced by this company for the 2007-2011 period relating to this Resolution, (2) the document called Plans for the gas and electricity sectors. Development of the transport networks 2002-2012 ("Planificación de los sectores de gas y de electricidad. Desarrollo de las redes de transporte 2002-2012"), approved by the Council of Ministers and submitted to Parliament, as well as in the (3) Framework report on demand of 1 electric power and natural gas and how to meet it ("Informe Marco sobre la demanda de energía eléctrica y gas natural y su cobertura") of the CNE. This duty is understood to be without prejudice to the possible adjustment, if duly justified, of the investment plans of ENDESA, to the regulatory conditions in the terms foreseen in the applicable provisions. During the 2007-2011 period, the ENDESA Group companies that engage in regulated activities may only pay out dividends when the resources generated by them (defined as the cash flow or the net profit for the year plus amortisation charges) suffice to meet both their investment commitments and the borrowings foreseen to be repaid in the relevant period. FOUR.- Given the special characteristics of the nuclear assets from the point of view of public safety, ACCIONA and ENEL, in exercising control of ENDESA, must undertake to observe and keep unchanged the duties and regulations in force on nuclear energy and specifically compliance with those codes and agreements with the rest of the partners in the management of the nuclear power stations regarding safety and uranium supplies. To that effect, ACCIONA and ENEL shall report to the CNE annually on any incidents that have affected production. FIVE .- ACCIONA and ENEL shall make sure, during a period of five years after the acquisition of ENDESA, that the aggregate annual consumption of domestic coal by each station owned by ENDESA that currently consumes such coal, shall not be less than the aggregate annual volumes foreseen to be consumed by said facilities under the National Mining Industry Plan for the 2006-2012 period, insofar as the current conditions and circumstances remain unchanged. SIX.- ACCIONA and ENEL shall keep within the ENDESA Group, for a period of five years after taking control of ENDESA, the companies that currently manage the generating, transport and distribution assets of the electricity systems of island and extra-peninsular areas. SEVEN.- The CNE may demand that the Government, pursuant to the provisions of Section 10 of Act Nº 54/97, of November 27, 1997, and Section 101 of Act Nº 34/98, of October 7, 1998, take the measures mentioned in said provisions to assure power supplies in emergency situations relating to a shortfall in these or to a certain risk threatening them, or in the event of a shortage of supplies of one or more energy sources. 2
